Title: To Thomas Jefferson from Lafayette, 11 October 1784
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Jefferson, Thomas



My dear Sir
Hartford October the 11th 1784

When I Heard of Your Going to France, I heartly lamented I Could not Have the Honour to Receive You there. But in the Same time Anticipated the pleasure to wait upon You this Winter in our French Capital. Your Voyage to Europe I Ever Considered as a favourite Wish of mine and on Every public and private Account am Happy to think You at last Have Consented to go. Permit me, my dear Sir farther to Carry my Views, and in Case our Respected Doctor Franklin is indulged in His Wishes for Retirement, let me Hope my Country May so far Agree with You, as to obtain Your Consent for a longer Residence, an Event which, Both as a frenchman, and an American, I most warmly desire.
Upon viewing Again these Blessed shores of liberty my Heart throbbed for joy, and Nothing Could add to my Satisfaction But the flattering Reception with which I Have Been Every where Honoured. I wish it were in my power to make a much longer Stay. But will at least Employ the time I Have in writing as many of my friends as I can. From Mount Vernon to this place I Have Been Enjoying their Company in their respective States, and I am just from fort Schuyller where it was thought my presence, and even my personal influence with the indians Could be of Some public utility. The Business is just Begun, But in Case You wish to know the temper of those people, so far as You may discover it in their Answers to me, I think You will find the whole with Count de Vergennes to whom it will Be probably Sent By Mr. de Marbois. I am now Going to Boston, Rhodeisland, and By Water to Virginia where Gnl. Washington is again waiting for me. We will together proceed to Philadelphia, and I intend attending at Trenton By the time Congress are Met, in order to pay my Respects to them. God grant Such a fœderative System May Be fairly followed By all the States as will Insure their Eternal Union, and of Course their Interior Happiness, Commercial Wealth and National Consequence! Nothing New from Rhodeisland respecting the impost. A few indians Have Broke out towards the New Settlements But Nothing  of Any Consequence. Should a little dispute Be Mentionned that Happened Upon the Back lands of Connecticut and Pennsylvania, it may Be Affirmed that this trifling affair is Vanishing into Nothing.
My House, Dear Sir, my family, and Any thing that is mine are entirely at Your disposal and I Beg You will Come and See Mde. de Lafayette as You would act By Your Brother’s wife. Her Knowledge of the Country May Be of Some Use to Miss Jefferson whom she will Be Happy to attend in Every thing that May Be Agreable to Her. Indeed, my dear Sir, I would Be very angry with You, if either You or she, did not Consider my House as a second Home, and Mde. de Lafayette as very Happy in Every opportunity to wait upon Miss Jefferson.
My Best and Most Affectionate Respects wait upon Doctor Franklin. Be pleased also to remember me to Mr. Barklay, Young Franklin, and other American friends. Should you now Be with Mr. Adams, I Beg You will present My Respects to Him. Adieu, My dear Sir, with Every Sentiment of Attachment and Regard I Have the Honour to Be Your obedient Humble Servant,

Lafayette

